MEMORANDUM **
Isidro A. Hernandez petitions for review of the Board of Immigration Appeals’ affir-mance of an Immigration Judge’s decision (IJ) to deny his motion to reopen. We have jurisdiction pursuant to 8 U.S.C. § 1252, and we deny the petition.
Substantial evidence, see Ghaly v. INS, 58 F.3d 1425, 1429 (9th Cir.1995) (reciting standard of review), supports the IJ’s finding that Hernandez did not demonstrate due diligence in the seven years between the deportation order and his motion. See Socop-Gonzalez v. INS, 272 F.3d 1176, 1193 (9th Cir.2001) (en banc) (describing requirements for establishing diligence). Therefore, equitable tolling does not apply. Id. Accordingly, the IJ’s decision to deny Hernandez’s motion to reopen was not an abuse of discretion. See Singh v. INS, 213 F.3d 1050, 1052 (9th Cir.2000) (reciting standard of review).
PETITION DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.